In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________
                     No. 02-18-00209-CV
                ___________________________

GORILLA SKATE CLOTHING INC AND LADISLAS MANDE, Appellants

                                 V.

             MERCHANT CASH CLOUD, Appellee


            On Appeal from County Court at Law No. 2
                     Tarrant County, Texas
                 Trial Court No. 2017-002810-2


              Before Pittman, Birdwell, and Bassel, JJ.
                Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On November 1, 2018, we notified appellants that their brief had not been

filed as the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we

could dismiss the appeal for want of prosecution unless, within ten days, appellants

filed with the court an appellants’ brief and an accompanying motion reasonably

explaining the brief’s untimely filing and why an extension was needed. See Tex. R.

App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have gotten no response.

      Because appellants have failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellants must pay all costs of this appeal.



                                                       Per Curiam

Delivered: December 6, 2018




                                            2